Citation Nr: 0214588	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  01-08 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Assignment of an initial rating for post-traumatic stress 
disorder (PTSD) with major depression and dysthymia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active service from September 1975 to October 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In correspondence received in October 2001, the veteran's 
representative raised the issue of entitlement to an earlier 
effective date for a grant of TDIU.  This matter is referred 
to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected psychiatric disability has 
precluded her from securing or following substantially 
gainful employment throughout the duration of her appeal.


CONCLUSION OF LAW

The schedular criteria for a rating of 100 percent for PTSD 
with major depression and dysthymia have been met throughout 
the duration of the appeal.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) provides that VA shall 
make reasonable efforts to notify a claimant of relevant 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining such evidence.  
See 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).  In light of the following decision, there is no 
prejudice to the veteran by the Board proceeding with 
appellate review at this time without action to comply with 
the additional notice/development provisions of this new 
legislation.

The veteran was granted service connection for PTSD in 
January 1998.  As the veteran appealed the original 
assignment of the rating for her service-connected 
disability, the severity of her service-connected psychiatric 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Therefore, while the RO has listed the issue on 
appeal as one involving the timeliness of an appeal 
concerning the effective date of an award of 70 percent, the 
Board finds that the veteran has effectively appealed the 
"staged ratings" question with the filing of her 
substantive appeal in July 1998.  As such, the issue before 
the Board is to determine the assignment of an initial rating 
for the veteran's PTSD with major depression and dysthymia.

The Board here notes that the veteran's service-connected 
disability was initially characterized as PTSD.  Based on an 
April 1998 VA physician's opinion, in April 1999 the RO 
essentially expanded the grant of service connection and 
correctly characterized the veteran's disability as PTSD with 
major depression and dysthymia.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the criteria for a 100 percent evaluation was warranted (1) 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; (2) where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran was demonstrably unable to obtain or retain 
employment.

Under the current version of Diagnostic Code 9411, a rating 
of 100 percent is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; gross inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. 

As the veteran filed her claim for PTSD in February 1996, the 
Board must apply the version most favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

After considering all of the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 100 
percent rating are met, as the veteran's service-connected 
psychiatric disability has caused her to be unable to obtain 
or retain employment throughout the duration of her appeal.  
The Board finds that the medical evidence is consistent in 
showing that the veteran is unemployable.  The veteran has 
not worked full-time since 1994, and there is no evidence to 
suggest that the veteran's unemployability is due to any 
problems other than psychiatric impairment.  In this regard, 
the Board notes that the earliest reported GAF scores have 
been 35-40 (July 1997) and 45 (November 1997), scores 
indicative of major impairment of occupational functioning.  
It is obvious that the veteran has tried but has been unable 
to find or retain gainful employment.  The most recent 
medical evidence indicates that the veteran has been 
prescribed maximum dosages of Prozac and has begun to exhibit 
psychotic symptomatology.  For these reasons, the Board 
concludes that the criteria for the assignment of a 100 
percent rating for PTSD with major depression and dysthymia 
are met throughout the duration of the veteran's appeal.  
Fenderson.


ORDER

Entitlement to a 100 percent disability rating for post-
traumatic stress disorder (PTSD) with major depression and 
dysthymia is granted for the duration of the veteran's 
appeal.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

